                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 2:18-cv-09773-AB-(AFM)                                          Date: March 13, 2019
Title      Jerry Bell v. Edmund Gerald Brown, Jr., et al.



Present: The Honorable:      ALEXANDER F. MacKINNON, U.S. Magistrate Judge


                  Ilene Bernal                                            N/A
                  Deputy Clerk                                   Court Reporter / Recorder

         Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                      N/A                                                 N/A

Proceedings (In Chambers): Order to Show Cause

         The Complaint herein was filed on November 20, 2018. On December 21, 2018, the Court
issued its Order re Civil Rights Case reminding plaintiff that pursuant to Federal Rule of Civil
Procedure 4(m), if service of the summons and complaint was not accomplished within 90 days after
the filing of the Complaint, the action would be subject to dismissal for failure to prosecute.

         On February 1, 2019, the Court issued a further reminder that the 90-day period to serve the
summons and complaint would expire on February 18, 2019. Plaintiff was warned that his failure to
effectuate service by that date could result in the dismissal of the action by reason of plaintiff’s
failure to prosecute. The docket shows that, as late as the date of this Order, plaintiff has not filed
proofs of service of the summons and complaint.

        Accordingly, no later than March 27, 2019, plaintiff shall show cause in writing why this
action should not be dismissed for failure to prosecute. Plaintiff is admonished that failure to
respond to this order may result in this action being dismissed for failure to prosecute.

        IT IS SO ORDERED.



                                                                                                   :
                                                                   Initials of Preparer           ib




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
